1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9    TERRIA MCKNIGHT,                               Case No. 3:18-cv-00220-MMD-WGC

10                                   Plaintiff,                       ORDER
            v.
11
     TESLA MOTORS INC.,
12
                                  Defendant.
13

14          This matter is referred to the Court for the limited purpose of determining whether

15   in forma pauperis status should continue on appeal. (ECF No. 14.) This Court certifies

16   that any in forma pauperis appeal from its order of dismissal would be frivolous or would

17   not be taken “in good faith” pursuant to 28 U.S.C. § 1915(a)(3). Plaintiff’s in forma

18   pauperis status should be revoked on appeal. See Hooker v. American Airlines, 302

19   F.3d 1091, 1092 (9th Cir. 2002) (holding that revocation of forma pauperis status is

20   appropriate where district court finds the appeal to be frivolous).

21

22          DATED THIS 9th day of October 2018.

23

24
                                                        MIRANDA M. DU
25                                                      UNITED STATES DISTRICT JUDGE
26
27

28
